Citation Nr: 0841601	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-39 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation 
bilateral hearing loss, including restoration of a previously 
assigned 10 percent disability evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from July 1961 to June 1967 
and from August 1968 to June 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The April 2005 rating decision reduced a 10 
percent rating assigned for bilateral hearing loss to a 
noncompensable disability evaluation. In February 2008, the 
Board remanded the claim for additional development.  Custody 
of this case has been transferred to the VARO in North Little 
Rock, Arkansas.   


FINDINGS OF FACT

1.  A 10 percent rating for bilateral hearing loss was in 
effect from May 15, 2000 to December 15, 2004.  

2.  The RO's April 2005 RO rating decision, which reduced the 
veteran's rating for bilateral hearing loss from 10 percent 
to 0 percent, effective December 15, 2004, did not consider 
required regulatory provisions and denied the veteran due 
process.

3.  The veteran has no more than level IV hearing in his left 
ear, and no more than level II hearing in his right ear and 
factors warranting an extraschedular rating are not shown.  


CONCLUSIONS OF LAW

1.  The RO's April 2005 RO rating decision, which reduced the 
veteran's rating for his bilateral hearing loss from 10 
percent to 0 percent, is void ab initio, and the criteria for 
restoration of the 10 percent rating for bilateral hearing 
loss are met.  38 C.F.R. § 3.344 (2008).  

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Hearing Loss

A.  Restoration

In a June 1994 rating decision, the RO granted service 
connection for hearing loss, evaluated as noncompensable (0 
percent disabling).  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  In a December 2000 rating decision, the RO increased 
the veteran's evaluation to 10 percent, with an effective 
date of May 15, 2000.  In an April 2005 rating decision, the 
RO reduced the 10 percent rating assigned for bilateral 
hearing loss to a noncompensable rating, with an effective 
date of December 15, 2004.  

The veteran has appealed the issue of entitlement to a 
restoration of his 10 percent rating, as well as the issue of 
entitlement to an increased (compensable) rating.  

The Board initially notes that the RO's April 2005 decision 
included a number of issues.  In resolving these issues, the 
RO increased an evaluation for a disability which is not on 
appeal.  As a result of the RO's April 2005 decision, the 
veteran's combined rating increased from 30 percent to 40 
percent.  Therefore, the RO's April 2005 reduction of the 
veteran's rating for hearing loss to a noncompensable 
evaluation did not result in a decrease of his combined 
disability rating, or his compensation payments, and 
procedural compliance with 38 C.F.R. § 3.105 is not required. 

Given the foregoing history, a 10 percent rating for 
bilateral hearing loss was in effect from May 15, 2000 to 
December 15, 2004.  

The provisions of 38 C.F.R. § 3.344, paragraphs (a) and (b) 
apply to ratings which have continued for long periods at the 
same level (5 years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve. Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  See 38 C.F.R. § 3.344(c) (2008).  The United States 
Court of Appeals for Veterans Claims (Court) stated in Lehman 
v. Derwinski, 1 Vet. App. 339 (1991) that use of parentheses 
suggests that the five year time frame is merely a guideline, 
not a mandate; and that the regulation is devoid of any 
language which could be construed as intended to establish an 
inflexible mandatory minimum time period.  

Although the regulatory requirements under 38 C.F.R. § 
3.344(a) and (b) apply only to reductions of ratings that 
have continued for long periods at the same level, the Court 
has held that several general regulations are applicable to 
all rating reduction cases, regardless of whether the rating 
at issue has been in effect for five or more years.  The 
Court has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  The Brown case 
articulated three questions that must be addressed in 
determining whether a rating reduction was warranted by the 
evidence.  First, a rating reduction case requires 
ascertaining "whether the evidence reflects an actual change 
in the disability."  Second, it must be determined whether 
the examination reports reflecting such change were based 
upon thorough examinations."  Third, it must be determined 
whether the improvement actually reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  Brown, 5 Vet. App. at 421.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness. VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

VA progress notes show that the veteran has been using 
hearing aids since at least 2000.  

A VA audiological examination report, dated in July 2000, 
notes that the veteran reported having difficulty hearing.  
The report notes that the veteran's right ear had mild to 
mild SNHL (sensorineural hearing loss) at 1,000 Hz, sloping 
to moderately severe to severe hearing loss between 1,500 Hz 
and 8,000 Hz, and that his left ear had mild sensorineural 
hearing loss at 1,000 Hz, sloping to moderately severe to 
profound hearing loss between 1,500 Hz and 8,000 Hz.  The 
report contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
65
70
75
LEFT
N/A
25
60
65
70

These results show an average decibel loss of 63 in the right 
ear and 55 in the left ear.  Speech recognition ability was 
88 percent, bilaterally.  

A VA audiological examination report, dated in February 2005, 
notes that the veteran reported having difficulty hearing.  
The report notes that the veteran's right ear had mild to 
mild sensorineural hearing loss at 1,000 Hz, sloping to 
moderately severe to severe hearing loss between 1,500 Hz and 
8,000 Hz, and that his left ear had mild sensorineural 
hearing loss at 1,000 Hz, sloping to moderately severe to 
profound hearing loss between 1,500 Hz and 8,000 Hz.  The 
report contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
65
75
75
LEFT
N/A
40
60
65
70

These results show an average decibel loss of 63 in the right 
ear and 59 in the left ear.  Speech recognition ability was 
92 percent in the right ear and 82 percent in the left ear.  

A VA audiological examination report, dated in July 2008, 
notes that the veteran reported having difficulty hearing 
people in conversation, or on the phone.  The report notes 
that the veteran had mild to severe SNHL (sensorineural 
hearing loss) between 1,000 Hz and 8,000 Hz.  The report 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
70
75
75
LEFT
N/A
40
65
65
65

These results show an average decibel loss of 64 in the right 
ear and 59 in the left ear.  Speech recognition ability was 
94 percent, bilaterally.  

A review of the RO's April 2005 decision, and the Statement 
of the Case (SOC) dated in November 2005, shows that the RO 
appears to have treated the reduction of the 10 percent 
rating as a claim for an increased rating.  Of particular 
note, although the November 2005 SOC cited to 38 C.F.R. § 
3.344, the RO's analysis in its rating decision, and in the 
SOC, in fact, failed to include or discuss the provisions of 
38 C.F.R. § 3.344.  The rating decision and the SOC merely 
point out that the criteria for a compensable rating had not 
been met.  However, the Court has stated that both decisions 
by the RO and by the Board that do not apply the provisions 
of 38 C.F.R. § 3.344, when applicable, are void ab initio 
(i.e., at their inception).  Lehman v. Derwinski, 1 Vet. App. 
339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); and Brown v. 
Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 
Vet. App. 67, 73 (1996) (where VA reduces the appellant's 
rating without observing applicable laws and regulations the 
rating is void ab initio and the Court will set aside the 
decision).  In this regard, while it is true that neither the 
2005 or 2008 VA audiological test results show that the 
criteria for a compensable rating for hearing loss have been 
met (discussed infra), there is no medical evidence 
discussing whether or not his hearing loss has undergone an 
"actual change in the disability," or whether his 2005 or 
2008 audiological results "actually reflect an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work."  See 38 C.F.R. § 3.344(c); 
Brown, 5 Vet. App. at 421.  Furthermore, a comparison of the 
veteran's July 2000, February 2005, and July 2008, VA 
audiological results does not show that he had a substantial 
decrease in decibel loss at any of the relevant levels, and 
these reports provide no discussion or opinion of the 
veteran's hearing loss impairment that is sufficient to 
conclude that the veteran's hearing loss has exhibited any 
improvement as contemplated at 38 C.F.R. § 3.344(c).  

Since the rating decision that accomplished the reduction of 
the 10 percent evaluation for the veteran's service-connected 
bilateral hearing loss did not apply the provisions of 38 
C.F.R. § 3.344, the reduction is void.  The appropriate 
remedy in this case is a restoration of the 10 percent 
evaluation effective on the date of the reduction.  See 
Hayes, 9 Vet. App. at 73 (improper reduction reinstated 
effective date of reduction).  Accordingly, the Board finds 
that restoration of the 10 percent evaluation for bilateral 
hearing loss, effective December 15, 2004, is warranted.  

B.  Increased Rating

The remaining issue is whether an increased rating, i.e., a 
rating in excess of 10 percent, is warranted for the 
veteran's bilateral hearing loss.  The Board finds that a 
rating in excess of 10 percent is not warranted.  Briefly 
stated, the only two audiological test results dated during 
the time period in issue are the aforementioned February 2005 
and July 2008 VA audiological test results.  The February 
2005 test results show that the veteran's hearing in the left 
ear is consistent with level IV hearing, and that the hearing 
in the veteran's right ear is consistent with level II 
hearing.  The July 2008 VA audiological test results show 
that the veteran's hearing in the left ear is consistent with 
level II hearing, and that the hearing in the veteran's right 
ear is consistent with level II hearing.  See 38 C.F.R. § 
4.85.  As such, a rating in excess of 10 percent is not 
warranted.  Id., Tables VI and VII.  

In deciding the veteran's increased evaluation claims, the 
Board has considered the determination Hart v. Mansfield, 21 
Vet. App. 505 (2007), and whether the veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  The Board does not 
find evidence that the veteran's bilateral hearing loss 
should be increased for any other separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the veteran filed the claim to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period, except as noted.  

In its rating decision, the RO declined to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
bilateral hearing loss.  There is also no objective evidence 
that the veteran's bilateral hearing loss has caused marked 
interference with any employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.

To the extent that the claim has been denied, as the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).  

II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in January 2005, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.

The VCAA notice did not discuss the criteria for an increased 
rating, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the increased rating 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as the 
Board has granted restoration of the 10 percent rating, as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id.  Specifically, a review of the 
appellant's representative's November 2006 statement in 
support of the claim, as well as a brief, dated in October 
2008, as well as the February 2007 hearing transcript, 
indicates an understanding of the issue, and actual knowledge 
of the right to submit additional evidence and of the 
availability of additional process.  The October 2008 brief 
was received subsequent to the November 2005 SOC, and the 
April 2008 notice, both of which informed the veteran of the 
relevant criteria for an increased rating.  As both actual 
knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claim, have been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant evidence.  
Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, restoration of the 10 percent rating 
has been granted as of December 15, 2004, and to the extent 
that the increased rating claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained VA 
medical records, and the veteran has been afforded 
examinations.  The Board therefore concludes that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

As the April 2005 reduction of the veteran's 10 percent 
rating was improper, restoration of the 10 percent rating for 
bilateral hearing loss, effective December 15, 2004, is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.

A rating in excess of 10 percent for bilateral hearing loss 
is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


